DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment and remarks filed on 11/19/2021 are acknowledged.  Claims 1, 4-8, and 162 are amended.  Claims 1, 3-8, and 162-165 are pending and are currently under examination.

Objections Withdrawn
The objection to the specification for the use of the terms Cervarix (page 116), Prostatak (page 116), Prostvac (page 116), Montanide (page 119), and Matrigel (page 199), is withdrawn in light of applicant’s amendment thereto.

Claim Objections
Claim 162 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections Withdrawn
The rejection of claim 162 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 1, 3-8, and 162-165 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in light of applicant’s amendment thereto.

Claim Rejections Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The provisional rejection of claims 1, 3-8, and 163-165 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 182 of copending Application No. 16/126,463 (reference application) is maintained for the reasons set forth in the previous office action. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The instant claims are drawn to pharmaceutical compositions formulated as a capsule or tablet for oral administration comprising at least 1x106 isolated bacterial extracellular vesicles that are at least 90% free of whole bacteria, and a pharmaceutically acceptable carrier.
6 isolated Prevotella bacterial extracellular vesicles that are at least 90% free of whole bacteria, and a pharmaceutically acceptable carrier.
Therefore the copending claims anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant has not traversed this rejection.

35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The rejection of claims 1, 3-8, and 163-165 under 35 U.S.C. 102(a)(1) as being anticipated by Granoff et al (WO02/09643, 2002) is maintained for the reasons set forth in the previous office action.  The rejection has been updated to reflect applicant’s claim amendments.
The instant claims are drawn to pharmaceutical compositions formulated as a capsule or tablet for oral administration comprising at least 1x106 isolated bacterial extracellular vesicles and a pharmaceutically acceptable carrier, wherein at least 90% of the total EV and bacteria particles in the composition are  EVs.
Granoff et al disclose compositions comprising bacterial OMVs from a single strain in tablet or capsule form that are to be administered orally (see page 22, lines 21-25).  The compositions include pharmaceutical carriers (see page 22, lines 6-16).  The composition is cell free and would thus have no “bacteria protein” or “bacteria lipid”.  The dosages of the OMV can be up to 100mg or more (see page 23, lines 19-30).  Considering the weight of a whole bacterial cell is generally around 0.2pg, 100mg of OMVs would necessarily include far more than 1x106 or 5x106 bacterial extracellular vesicles.
Applicant argues:  
1.  That Granoff does not disclose a single pharmaceutical composition that expressly or inherently has all of the claimed properties.  Applicant states that Granoff does not explicitly 6 isolated bacterial extracellular vesicles” and that the office relies on the statement that dosages of 100mg are possible in oral, nasal, or topical administration to show that this element is inherently disclosed.  Appilcant argues that, this disclosed dose does not necessarily include EVs because Granoff states that the composition could comprise “MVs, OMVs, isolated antigens, or combinations of antigens.”  Applicant also argues that the dose may not necessarily be formulated as a capsule or tablet as required by the instant claims since Granoff states that the compositions may be in the form of a solution, suspension, tablet, pill, capsule, powder, gel, cream, lotion, ointment, aerosol, or the like.  Applicant also argues that the disclosed dose may not even include a pharmaceutically acceptable carrier since Granoff states that the composition can be administered with or without excipients. Applicant concludes by arguing that even if a dose of 100 mg of OMVs would include at least 1x106 OMV particles, the oral dose identified by the office does not necessarily meet all of the limitations of the claimed compositions.
2. That the examiner’s assertion that a dose of 100mg of OMVs would include at least 1x106 OMV particles cannot be determined without first knowing the mass of an OMV particle, which the office has not established.
Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
Regarding argument 1, applicant is actually showing that the claims are anticipated.  Where Granoff discloses a dose containing “MVs, OMVs, isolated antigens, or combinations of antigens,” they are disclosing a dose containing each of those.  That means they have disclosed a dose that contains only MVs, a dose that contains only OMVs, a dose that contains only isolated antigens, and a dose containing a combination of antigens.  This in no way suggests that OMVs are not disclosed.  When a species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parteA, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).  Granoff has clearly disclosed compositions comprising bacterial OMVs from a single strain in tablet or capsule form that are to be administered orally.  While Granoff has disclosed other dosage forms and other antigens, they have still disclosed compositions comprising bacterial OMVs from a single strain in tablet or capsule form that are to be administered orally.  Granoff clearly states that a therapeutically effective dose of OMV is prepared.  Granoff states that this dose can be 100mg in oral administration.  
10 OMVs.  That is 10,000 times more than the number required by the claims.  If one were to use a smaller, yet similarly unrealistic number of 0.2pg per OMV, there would be 5x1011 OMVs in the dose.  That is 500,000 times more than required by the claims.  It should be clear from these numbers that 100mg of OMVs contains far more than 1x106 OMVs.  Applicant has provided no reasoning to suggest that this number is not inherently present, instead arguing that one cannot determine the number.  
"In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art." Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990).  The examiner did this in the rejection above.  Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant.  "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/Primary Examiner, Art Unit 1645